De Witt, J.
The evidence in the statement on appeal is objected to as a transcript of the stenographer’s notes by question and answer, and no reason is given why it is in that condition. Such a record we will not consider. (Newell v. Meyendorff, 9 Mont. 254; 18 Am. St. Rep. 746, and cases there collated.) The findings will therefore be presumed to be supported by the evidence. Whether the Married Woman’s Emancipation Act, March 3, 1887, does away with the necessity for her to comply with the Sole Trader’s or Separate Property Act, we are not now called upon to decide. This plaintiff did avail herself of the Sole Trader’s Act. As to the question of law that the plaintiff’s property was protected from her husband’s creditors by virtue of her invoking the Sole Trader’s Act, without relying upon the Separate Property Act, that is not an open proposition in this court. Shed v. Blakely, 6 Mont. 247, is conclusive, and on that authority this judgment is affirmed.
Blake, C. J., and Harwood, J., concur.